DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 4/26/2022 has been entered.  No claims were amended.  Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 10 first paragraph, filed 4/26/2022, with respect to Gillum have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 11 and 20 with Anand Manvi (US 20150264022), in view of Eliot Gillum (US 20080133672), have been withdrawn.  
On page 11, regarding claim 3 first ¶, Applicant argues that Gillum does not teach “determining that the first message data is different than the second message data”  and “transmitting a notification to the originator indicating that the first message includes different message”  Examiner respectfully disagrees.  Gillum teaches patterns and deviation from patterns (Gillum [0048] In the technology herein, the characteristics of mail regularly received are observed and flagged when deviated from.)  Gillum teaches notifying the user with a warning. (Gillum [0006] After one or more emails having a pattern of characteristics are received, users are warned when subsequent emails received from the source ID match or don't the pattern. [0017].)  Claim 3 is rejected under 103 by Manvi, Kawashima, Gillum and Paltenghe as shown in the rejection below.  Paltenghe teaches the “transmitting a notification to the originator … data is different” aspect.
On page 11 second ¶, regarding claim 4, the claim suffers from a written description problem for transmitter and transmitter ID which until cured the arguments are not persuasive because Manvi teaches an ID as shown in the rejection below.
On page 12, regarding claim 6, the limitations are rejected under 103  by Manvi, Kawashima and Jordan as shown in the rejection below.

Claim Objections
Claims 1, 11 and 20 objected to because of the following informalities: in the last line the claims recited “the data” (claim 20 “the first data”).  The claims should recite “the message data” (claim 20 “first message data”).
Claims 5 and 15 are objected to because of the following informalities: in line 2 (line 3 claim 15), the claims recite “determining that the sender is unauthorized to transmit the data”.  The claims should recite “determining that the sender is unauthorized to transmit the message data”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation “the transmitter of the second electronic message” in line 4 (line 5 claim 14).  There is insufficient antecedent basis for this limitation in the claim, there is no antecedent basis of “a transmitter of the second electronic message”.
Furthermore the specification has no disclosure of a “transmitter ID”, only “Message ID, Originator ID and Sender ID” in the database.  Thus it is not clear what is considered a “transmitter ID”, (is it the user, the sender, device, in the message header, message body, etc. or something else?)  For examination purposes, referring to specification [0018] the transmitter ID is interpreted as the sender ID.1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 11-12, 14-15 and 20 are rejected under 35U.S.C 103 as being unpatentable over Manvi (US 2015/0264022) in view of Kawashima (JP 2005 303389) (Japanese and translated copies provided).

Regarding claim 1:
Manvi discloses 
receiving, by a communication interface of an authentication server, an electronic message transmitted by a sender, the electronic message having an intended recipient and comprising message data, wherein a sender identification ("ID") is embedded in the message data Fig 3, step 306, receive second electronic message at EMT, the second electronic message is a forwarded version of the first electronic message (Manvi, para 54), and the originator is the sender of the first electronic message. Here, the originator or sender refers to an entity that sent the first electronic message. Typically, the originator has an electronic address, such as an email address (Manvi, para 50). (Examiner Note: Examiner interprets electronic address from sender is equivalent with sender identification (ID) claimed.)
generating, by a processing circuit of the authentication server, a first message ID based on the message data that includes the sender ID embedded therein (Manvi, para 76,  Fig 6B, step 652, 654, 656 second electronic message is received and access message ID in second electronic message)
determining, by the processing circuit of the authentication server, that the first message ID matches a second message ID that is stored in a database Fig.3 step 308 determination may be made (by, for example, the electronic messaging system 150) that the second electronic message is a feedback message that indicates that the first electronic message was forwarded. This may indicate that the first electronic message was forwarded to a forwarded recipient who was not intended by the originator as a recipient of the first electronic message (Manvi, para 56).
and determining, by the processing circuit of the authentication server, whether to transmit the electronic message to the intended recipient based on whether the originator has authorized the sender to transmit the data Fig4 in step 420, the electronic message decryption 112 determines whether the intended recipient is authorized. In step 422, the electronic message decryption 112 sends the decryption key to authorized recipients, assuming authorization passes (Manvi, para 67).
Manvi fails to disclose: 
and determining, by the processing circuit of the authentication server, that the sender ID is different from an originator ID that is associated with the second message ID in the database
determining, by the processing circuit of the authentication server, whether an originator associated with the originator ID has authorized the sender to transmit the message data.
However Kawashima teaches: 
determining, by the processing circuit of the authentication server, that the sender ID is different from an originator ID that is associated with the second message ID in the database Then, as shown in FIG. 1, the service center refers to the authentication information storage unit, acquires the “sender ID” corresponding to the “sender authentication information” included in the received message, and identifies the sender of the message. To do. If the corresponding caller ID does not exist in the authentication information storage unit, the message transfer is rejected (Kawashima, page 7, ¶ 5)
determining, by the processing circuit of the authentication server, whether an originator associated with the originator ID has authorized the sender to transmit the message data Message transfer is permitted on the condition that the sender's “sender ID” is included in the “sender permission list”. If the “caller ID” of the identified caller is not included in the “caller permission list”, the message transfer is rejected. (Kawashima, page 7, ¶ 6)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kawashima’s message transfer and database with Manvi’s electronic message tracking because doing so improves forgery prevention (spoof) (Kawashima, pg. 1, Abstract, ¶ 1, To obtain sufficient security in determination of transfer permission for an originator by preventing the forgery action of the originator., Description, pg. 2, Tech-Problem, ¶ 4, Similarly, in the above-described conventional mail communication using conditional addresses, even if the real address of the sender who is permitted to send is defined as a valid condition, if the address spoofing action described above is performed, this cannot be prevented. It is difficult, and there is a problem that sufficient security cannot be obtained, for example, transfer of a message from a caller who spoofs the caller and satisfies the validity condition)

Regarding claim 2:
Manvi and Kawashima disclose 
wherein the electronic message is a first electronic message having a first intended recipient and comprising first message data, the method further comprising: receiving, prior to the first message, a second electronic message transmitted by the originator, the second electronic message having a second intended recipient and comprising second message data in step 304, the electronic message system 150 determines to track the first electronic message. This determination may be based on policies stored at the electronic messaging system 150. For example, emails that leave a domain may be tracked in accordance with one policy. In one embodiment, the EMT 102 serves as a gateway that sends and receives emails from other email systems (Manvi, para 53)
wherein the originator ID is embedded in the second message data; generating the second message ID based on the second message data; determining that the second message ID is absent from the database; storing the second message ID and the originator ID in the database; and transmitting the second electronic message to the second intended recipient the electronic message system 150 stores a message ID and notes that this electronic message is being tracked. The message ID is from a header of the electronic message for which forwarding is being tracked (Manvi, para 75); If there is a match, then the second electronic message is identified as a feedback that indicates that the first electronic message was forwarded (Manvi, para 80).


Regarding claim 4:
Manvi and Kawashima disclose 
responsive to determining that the second message ID is absent from the database, determining the originator ID from the first message data; and comparing the originator ID with a transmitter ID of the transmitter of the second electronic message, wherein storing the message ID and originator ID in the database is in response to determining that the originator ID matches the transmitter ID (Manvi, para 79 & 80, Fig6B, 658, and 660, ID match a tracked ID, second message is a feedback that indicates first message was forwarded). (Examiner Note: 112b exists on this claim)

Regarding claim 5:
Manvi and Kawashima disclose 
wherein determining whether to transmit the electronic message comprises determining that the sender is unauthorized to transmit the data, and wherein the method further comprises notifying the sender that the electronic message was not delivered to the intended recipient step 316 is taken if the forwarded recipient is authorized. In step 316, a decryption key for decrypting the encrypted content is provided to the forwarded recipient in response to determining that the originator authorized the forwarded recipient to have access to the encrypted content. If the forwarded recipient is not authorized, then the decryption key is not sent to the forwarded recipient, as reflected by the access denied in step 318 (Manvi para 59).

Claims 11-12 and 14-15  are system claims for the method claims 1-2 and 4-5 and are rejected for the same reasons as claims 1-2 and 4-5.

Claim 20 is a media claim for the method claim 1 and is rejected for the same reasons as claim 1.

Claims 3 and 13 are rejected under 35U.S.C 103 as being unpatentable over Manvi (US 2015/0264022) in view of Kawashima (JP 2005 303389) in view of Gillum (US 2008/0133672) in view of Paltenghe (US 6,757,826).

Regarding claim 3:
Manvi and Kawashima disclose 
wherein storing the second message ID and the originator ID in the database further comprises storing the second message data in the database, wherein determining whether the originator has authorized the sender to transmit the first message data further comprises: 
Manvi does not teach: 
determining that the first message data is different than the second message data; and
transmitting a notification to the originator indicating that the first message includes different message data than the second message.
However Gillum teaches
determining that the first message data is different than the second message data; and
transmitting a notification to the originator indicating that the first message includes different message data than the second message after one or more emails having a pattern of characteristics are received, users are warned when subsequent emails received from the source ID match or don't the pattern. Emails not matching the pattern are more likely not to be from the source ID. Characteristics from a particular source ID are determined and the acceptability of the email evaluated based on whether the addressee reads the email from the source ID. The technology can include various levels of warning based on the characteristics identified and the deviation of any email from the characteristics of previous emails (Gillum, para 6)  the system can warn the user that the email does not appear to be the same as pervious email from the source. The technology can include various levels of warning based on the characteristics identified and the deviation of any email from the characteristics of previous emails (Gillum para 17)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gillum’s safety determination with Manvi’s electronic message tracking because doing so improves acceptability of the email evaluated based on whether the addressee reads the email from the source ID (Gillum [0006] Characteristics from a particular source ID are determined and the acceptability of the email)
Manvi does not disclose transmitting a notification to the originator.
However Paltenghe teaches transmitting a notification to the originator If the memo, abstract and/or signature are not decodable, or do not match the document's, a warning message may be displayed to the user and the signatory may notify the document originator of a potential forgery 161 (Paltenghe Col 12, lines 57-60)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Paltenghe’s feedback with Manvi’s electronic message tracking because doing so provides visual feedback to improve messaging transaction (Paltenghe, Col 2, lines 12-17, A particular problem with many current technologies is that consumers are not provided with visual feedback of their signature executing a document or agreement. Also the data provided in billing for electronic transactions may not provide sufficient data for a consumer to recall a transaction)

Claim 13 is a system claim for the method claim 3 and is rejected for the same reasons as claim 3.

Claims 6 and 16 are rejected under 35U.S.C 103 as being unpatentable over Manvi (US 2015/0264022) in view of Kawashima (JP 2005 303389) (Japanese and translated copies provided) in view of Jordan (US 2015/0358260).

Regarding claim 6:
Manvi and Kawashima disclose 
wherein determining whether the originator authorized the sender to transmit the message data comprises: 
Manvi does not disclose 
transmitting an authorization request to the originator in response to determining that the sender ID is different from the originator ID; and receiving authorization from the originator in response to transmitting the authorization request.
However Jordan discloses:
transmitting an authorization request to the originator in response to determining that the sender ID is different from the originator ID; and At step 154, BACS 132 determines the authorization status associated with the Sender. In particular, BACS 132 forwards the Sender's username to Authorization Server 134, (Jordan [0032])  Rules Engine 138 provides to Message Processor 136 the rules corresponding to the matching criteria, i.e., “Add Sender to Recipient's buddy list if Recipient is in Group A, and Add Recipient to Sender's buddy list if Sender is in Group A.” Thus, at step 164, Message Processor 136 instructs Authorization Server 134 to modify ACL 140 to add John to Barbara's buddy list (Barbara is in Group A), and add Barbara to John's buddy list (John is in Group A). (Jordan [0044])
receiving authorization from the originator in response to transmitting the authorization request, Messages sent by the messaging clients are processed by the gateway, which includes a proxy that selectively forwards the Messages to the messaging server based on the Sender's authorization status (e.g., “AUTHORIZED” or “BLOCKED”). If the Sender is AUTHORIZED, the proxy applies a set of predetermined rules to dynamically control the usernames included in the buddy lists on the messaging clients based on the content of Messages exchanged between messaging client users. … After implementing the predetermined rules, the proxy selectively forwards the Messages to the messaging server based on the Sender's authorization status. If the Sender is AUTHORIZED, the proxy forwards the Messages to the messaging server. (Jordan, [0024])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Jordan’s forwarding authorization with Manvi’s message tracking because doing so improves buddy list control  (Jordan [0006] The method includes receiving messages from the messaging clients at a server, determining content of the received messages at the server, and dynamically controlling user identification information included in the buddy lists based on the determined content of the received messages at the server.)
wherein determining whether to transmit the electronic message further comprises transmitting the electronic message to the intended recipient in response to receiving authorization from the originator Then, as shown in FIG. 1, the service center refers to the authentication information storage unit, acquires the “sender ID” corresponding to the “sender authentication information” included in the received message, and identifies the sender of the message. To do. If the corresponding caller ID does not exist in the authentication information storage unit, the message transfer is rejected (Kawashima, page 7, ¶ 5)
Message transfer is permitted on the condition that the sender's “sender ID” is included in the “sender permission list”. If the “caller ID” of the identified caller is not included in the “caller permission list”, the message transfer is rejected. (Kawashima, page 7, ¶ 6)
Kawashima combined with Manvi for the same reasons as claim 1.

Claim 16 is a system claim for the method claim 6 and is rejected for the same reasons as claim 6.

Claim 10 is rejected under 35U.S.C 103 as being unpatentable over Anand Manvi (US 2015/0264022), in view of Kawashima (JP 2005303389) and further in view of Terence Spies (US 7,961,879), hereinafter Spies. 

Regarding claim 10:
Manvi and Kawashima disclose 
receiving the electronic message transmit from by a sender comprises: sender identifier (“ID) receive second electronic message at EMT, the second electronic message is a forwarded version of the first electronic message (Manvi, para 54), and the originator is the sender of the first electronic message. Here, the originator or sender refers to an entity that sent the first electronic message. Typically, the originator has an electronic address, such as an email address (Manvi, para 50), 
Manvi does not disclose
an encrypted electronic message comprising encrypted message data; determining a key associated with the sender; and decrypting the encrypted electronic message using the key to determine the electronic message and the encrypted message data to determine the … message ID 
However Spies teaches: 
receiving an encrypted electronic message comprising encrypted message data; 
determining a key associated with the sender; and 
decrypting the encrypted electronic message using the key to determine the electronic message and the encrypted message data to determine the … message ID  the message that is sent from the sender to the recipient contains the IBE encrypted message key and the message-key-encrypted message contents. At the recipient, the recipient can use the IBE private key to decrypt the message key. The message key may then be used by the recipient to decrypt the rest of the message (Spies, column 7, [lines 40-47]).  (Examiner Note: the message key reads on determine the message ID
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Spies encryption with Manvi’s electronic message tracking because doing so improves authentication by providing identity based encryption (Spies, Col 2, lines 37-40, In accordance with the present invention, an identity based-encryption (IBE) system is provided in which a sender may encrypt messages for a recipient using multiple layers of IBE encryption)

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not make obvious: receiving future authorization indicating the sender is authorized by the originator to retransmit the second message, in view of the previous claim limitations on which the claim depends.
Regarding claim 8, the prior art does not make obvious: storing and receiving an information request from the originator for information on entities that have retransmitted the second message data, in view of the previous claim limitations on which the claim depends.
Regarding claim 9, the prior art does not make obvious: determining information on the originator based on the originator ID; and providing the information on the originator, in view of the previous claim limitations on which the claim depends.
Claims 17-19 are system claims for the method claims 7-9 and objected to for the same reasons as claims 7-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heimbigner (2009/0138711).discloses sender email address verification using reachback.
Kaufeld (5,859,967) discloses relaying communications from authorized users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0018] When one of the remote devices attempts to transmit an electronic message, the remote device can embed the unique ID in the message data associated with the electronic message. The embedded unique ID can be considered a sender ID since it identifies a sender of the electronic message.